DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 and 18-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10614683. Although the claims at issue are not identical, they are not patentably distinct from each other because of the same inventive entity or name at least one joint inventor in common.  The instant application 17462980 is rejected with the Non-Statutory Double Patenting with above US Patent because the above US Patent are mainly claimed the L-shape sensor mount to the merchandise associate with input port on the merchandise for securing the merchandise from theft and the instant application is also claimed a similar concept.  Therefore, it’s obviously to one of ordinary skill in the art to utilize above US patent to reject the instant application.  Please see the non-statutory double patenting table below.
Non-Statutory Double Patenting table:
Instant application No. 17462980
US Patent No. 10614683
1. A security system for securing an item of merchandise from theft or unauthorized removal, the item of merchandise having a rear surface and a bottom surface, the security system comprising: a sensor configured to be coupled to the item of merchandise and further configured to detect unauthorized removal of the item of merchandise from the sensor, the sensor having a generally L-shaped surface configured to engage a portion of the rear and bottom surfaces of the item of merchandise, wherein the sensor further comprises a connector disposed on the generally L-shaped surface configured to engage an input port on the item of merchandise for electrically connecting the sensor to the item of merchandise; and a base configured to removably support the sensor thereon, a cable connected to the sensor and configured to tether the sensor relative to the base, wherein the sensor does not include an external cable for electrically connecting to the input port of the item of merchandise. 
13. The security system of Claim 1, wherein the sensor comprises a plurality of electrical contacts and the base comprises a plurality of electrical contacts for transferring power to the sensor and/or the item of merchandise when the sensor is supported on the base, the plurality of electrical contacts of the sensor and the base configured to contact one another for transferring power when the sensor is positioned on the base and to be separated from one another to cease transferring power when the sensor is removed from the base. 


1. A security system for securing an item of merchandise from theft or unauthorized removal, the item of merchandise having a rear surface and a bottom surface, the security system comprising: a sensor configured to be coupled to the item of merchandise, the sensor having a generally L-shaped surface configured to engage a portion of the rear and bottom surfaces of the item of merchandise, wherein the sensor further comprises a connector disposed on the generally L-shaped surface configured to engage an input port on the item of merchandise for electrically connecting the sensor to the item of merchandise; and a base configured to removably support the sensor thereon, wherein the sensor comprises a plurality of electrical contacts and the base comprises a plurality of electrical contacts for transferring power to the sensor and/or the item of merchandise when the sensor is supported on the base, the plurality electrical contacts of the sensor and the base configured to contact one another for transferring power when the sensor is positioned on the base and to be separated from one another to cease transferring power when the sensor is removed from the base, and wherein the sensor is configured to detect unauthorized removal of the item of merchandise from the sensor.
16. The security system of claim 1, wherein the sensor does not include an external cable for electrically connecting to the input port of the item of merchandise.
2. The security system of Claim 1, further comprising a flexible circuit electrically connecting the connector and the sensor for providing power to the sensor and/or the item of merchandise.
2. The security system of claim 1, further comprising a flexible circuit electrically connecting the connector and the plurality of electrical contacts of the sensor for providing power to the sensor and/or the item of merchandise.
3. The security system of Claim 1, wherein the cable comprises at least one conductor for defining a sense loop.
3. The security system of claim 1, further comprising a cable connected to the sensor, the cable comprising at least one conductor for defining a sense loop.
4. The security system of Claim 3, further comprising an alarm unit operably engaged with the cable and configured to generate an alarm signal when the item of merchandise is removed from the sensor or the sense loop is interrupted.
4. The security system of claim 3, further comprising an alarm unit operably engaged with the cable and configured to generate an alarm signal when the item of merchandise is removed from the sensor or the sense loop is interrupted.
5. The security system of Claim 3, wherein the base comprises a charging circuit for providing power to the sensor and/or the item of merchandise.
5. The security system of claim 3, wherein the base comprises a charging circuit for providing power to the sensor and/or the item of merchandise, and wherein the charging circuit and the sense loop are electrically isolated from one another.
15. The security system of Claim 1, wherein the cable is connected to the bottom surface of the sensor at one end and a recoiler at an opposite end.
6. The security system of claim 3, further comprising a recoiler connected to the cable.
6. The security system of Claim 3, wherein the at least one conductor does not transmit power to the sensor and/or the item of merchandise.
7. The security system of claim 3, wherein the at least one conductor does not transmit power to the sensor and/or the item of merchandise.
7. The security system of Claim 1, wherein an end of the cable comprises a sensing element configured to contact the item of merchandise.
8. The security system of claim 3, wherein an end of the cable comprises a sensing element configured to contact the item of merchandise.
8. The security system of Claim 1, wherein an end of the cable comprises a connector configured to releasably engage the sensor.
9. The security system of claim 3, wherein an end of the cable comprises a connector configured to releasably engage the sensor.
9. The security system of Claim 8, wherein the end of the cable is configured to rotate relative to the sensor.
  10. The security system of claim 9, wherein the end of the cable is configured to rotate relative to the sensor.
10. The security system of Claim 1, wherein the base comprises an upper surface configured to removably support the sensor thereon, and wherein the sensor is configured to entirely cover the upper surface of the base when supported thereon.
11. The security system of claim 1, wherein the base comprises an upper surface configured to removably support the sensor thereon, and wherein the sensor is configured to entirely cover the upper surface of the base when supported thereon.
11. The security system of Claim 10, wherein the upper surface of the base is configured to be positioned flush to an upper surface of a support surface such that the base is not located above the upper surface of the support surface.
12. The security system of claim 11, wherein the upper surface of the base is configured to be positioned flush to an upper surface of a support surface such that the base is not located above the upper surface of the support surface.
12. The security system of Claim 11, wherein the sensor comprises a bottom surface, and wherein the entire bottom surface is configured to be positioned flush to the upper surface of the base.
13. The security system of claim 12, wherein the sensor comprises a bottom surface, and wherein the entire bottom surface is configured to be positioned flush to the upper surface of the base.
14. The security system of Claim 13, wherein the sensor comprises a rear surface and a bottom surface opposite the L-shaped surface, and wherein the plurality of electrical contacts of the sensor are arranged on the bottom surface.
14. The security system of claim 1, wherein the sensor comprises a rear surface and a bottom surface opposite the L-shaped surface, and wherein the plurality of electrical contacts of the sensor are arranged on the bottom surface.
15. The security system of Claim 1, wherein the cable is connected to the bottom surface of the sensor at one end and a recoiler at an opposite end.
15. The security system of claim 14, further comprising a cable connected to the bottom surface of the sensor at one end and a recoiler at an opposite end.
16. The security system of Claim 1, wherein the connector is mounted to and extends from the L-shaped surface.
17. The security system of claim 1, wherein the connector is mounted to and extends from the L-shaped surface.
18. A method for securing an item of merchandise from theft or unauthorized removal, the item of merchandise having a rear surface and a bottom surface, the method comprising: coupling a sensor to an item of merchandise, the sensor having a generally L-shaped surface configured to engage a portion of the rear and bottom surfaces of the item of merchandise, wherein the sensor further comprises a connector disposed on the generally L- shaped surface configured to engage an input port on the item of merchandise for electrically connecting the sensor to the item of merchandise, wherein coupling does not include connecting an external cable to the input port of the item of merchandise; connecting a cable to the sensor for tethering the sensor relative to the base; and positioning the sensor on the base for removably supporting the sensor and the item of merchandise on the base.

19. The method of Claim 18, wherein positioning comprises positioning the sensor on the base such that the base transfers power to the sensor and/or the item of merchandise via a plurality of electrical contacts on the sensor and a plurality of electrical contacts on the base, the plurality of electrical contacts of the sensor and the base configured to contact one another when the sensor is positioned on the base for transferring power and to be separated from one another to cease transferring power when the sensor is removed from the base.
18. A method for securing an item of merchandise from theft or unauthorized removal, the item of merchandise having a rear surface and a bottom surface, the method comprising: coupling a sensor to an item of merchandise, the sensor having a generally L-shaped surface configured to engage a portion of the rear and bottom surfaces of the item of merchandise, wherein the sensor further comprises a connector disposed on the generally L-shaped surface configured to engage an input port on the item of merchandise for electrically connecting the sensor to the item of merchandise; and positioning the sensor on the base such that the base transfers power to the sensor and/or the item of merchandise via a plurality of electrical contacts on the sensor and a plurality of electrical contacts on the base, the plurality of electrical contacts of the sensor and the base configured to contact one another when the sensor is positioned on the base for transferring power and to be separated from one another to cease transferring power when the sensor is removed from the base.
19. The method of claim 18, further comprising connecting a cable to the sensor for defining a sense loop for detecting removal of the cable or the item of merchandise from the sensor.


Examiner Comment
There is currently no prior arts rejection at this given time the understood invention.  Once non-statutory double patenting issues are corrected examiner will reassess the claims under the prior arts to make sure they are still allowable over the prior arts.
Oehl et al. US 20110187531; Goldstein et al. US 20090079566; Grant et al. US 20120293330; Fawcett et al. US 20130241731; Bisesti et al. US 20140060218; Brenner US 20140022078; Wheeler US 20120280810; Johnston et al. US 20120192600 and Berglund et al. US 20120188082 are the closest arts. 
Allowable Subject Matter
Claims 1-19 would be allowable once non-statutory double patenting issue is corrected.
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 1 “A security system for securing an item of merchandise from theft or unauthorized removal, the item of merchandise having a rear surface and a bottom surface, the security system comprising: a sensor configured to be coupled to the item of merchandise and further configured to detect unauthorized removal of the item of merchandise from the sensor, the sensor having a generally L-shaped surface configured to engage a portion of the rear and bottom surfaces of the item of merchandise, wherein the sensor further comprises a connector disposed on the generally L-shaped surface configured to engage an input port on the item of merchandise for electrically connecting the sensor to the item of merchandise; and a base configured to removably support the sensor thereon, a cable connected to the sensor and configured to tether the sensor relative to the base, wherein the sensor does not include an external cable for electrically connecting to the input port of the item of merchandise.”.
Prior arts of record fail to disclose “A security system for securing an item of merchandise from theft or unauthorized removal, the item of merchandise having a rear surface and a bottom surface, the security system comprising: a sensor configured to be coupled to the item of merchandise and further configured to detect unauthorized removal of the item of merchandise from the sensor, the sensor having a generally L-shaped surface configured to engage a portion of the rear and bottom surfaces of the item of merchandise, wherein the sensor further comprises a connector disposed on the generally L-shaped surface configured to engage an input port on the item of merchandise for electrically connecting the sensor to the item of merchandise; and a base configured to removably support the sensor thereon, a cable connected to the sensor and configured to tether the sensor relative to the base, wherein the sensor does not include an external cable for electrically connecting to the input port of the item of merchandise.”.  However, upon consideration of the claim invention, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 2-17 depend on and further limit of independent claim 1, therefore claims 2-17 are considered allowable for the same reason.
Regarding claim 18, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 18 “A method for securing an item of merchandise from theft or unauthorized removal, the item of merchandise having a rear surface and a bottom surface, the method comprising: coupling a sensor to an item of merchandise, the sensor having a generally L-shaped surface configured to engage a portion of the rear and bottom surfaces of the item of merchandise, wherein the sensor further comprises a connector disposed on the generally L- shaped surface configured to engage an input port on the item of merchandise for electrically connecting the sensor to the item of merchandise, wherein coupling does not include connecting an external cable to the input port of the item of merchandise; connecting a cable to the sensor for tethering the sensor relative to the base; and positioning the sensor on the base for removably supporting the sensor and the item of merchandise on the base.”.
Prior arts of record fail to disclose “A method for securing an item of merchandise from theft or unauthorized removal, the item of merchandise having a rear surface and a bottom surface, the method comprising: coupling a sensor to an item of merchandise, the sensor having a generally L-shaped surface configured to engage a portion of the rear and bottom surfaces of the item of merchandise, wherein the sensor further comprises a connector disposed on the generally L- shaped surface configured to engage an input port on the item of merchandise for electrically connecting the sensor to the item of merchandise, wherein coupling does not include connecting an external cable to the input port of the item of merchandise; connecting a cable to the sensor for tethering the sensor relative to the base; and positioning the sensor on the base for removably supporting the sensor and the item of merchandise on the base.”.  However, upon consideration of the claim invention, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claim 19 depend on and further limit of independent claim 18, therefore claim 19 is considered allowable for the same reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (pacific time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        

/KERRI L MCNALLY/Primary Examiner, Art Unit 2683